  4:20-cr-03042-JMG-CRZ Doc # 51 Filed: 07/21/21 Page 1 of 2 - Page ID # 121




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:20-CR-3042

vs.                                          FINAL ORDER OF FORFEITURE

CARLOS JESUS LORENZANA,

                   Defendant.


      This matter is before the Court on the plaintiff's Motion for Final Order
of Forfeiture (filing 48). On May 3, 2021, the Court entered a Preliminary
Order of Forfeiture (filing 42) pursuant to 21 U.S.C. § 853, based upon the
defendant's plea of guilty to conspiring to possess methamphetamine with
intent to distribute in violation of 21 U.S.C. § 841, and his admission of the
forfeiture allegation contained in the indictment. By way of the preliminary
order of forfeiture, the defendant's interest in $3,910 in United States currency
was forfeited to the United States. Filing 42.
      As directed by the order, a Notice of Criminal Forfeiture was posted
beginning on May 4, 2021, on an official Internet government forfeiture site,
www.forfeiture.gov, for at least 30 consecutive days, as required by Supp.
Admiralty and Maritime Claims R. G(4)(a)(iii)(B). A Declaration of Publication
(filing 47) was filed on July 6, 2021. The Court has been advised by the plaintiff
that no petitions have been filed, and from a review of the Court file, the Court
finds no petitions have been filed.
4:20-cr-03042-JMG-CRZ Doc # 51 Filed: 07/21/21 Page 2 of 2 - Page ID # 122




   IT IS ORDERED:


   1.    The plaintiff's Motion for Final Order of Forfeiture (filing 48)
         is granted.


   2.    All right, title, and interest in and to the $3,910 in United
         States currency held by any person or entity are forever
         barred and foreclosed.


   3.    The currency is forfeited to the plaintiff.


   4.    The plaintiff is directed to dispose of the currency in
         accordance with law.


   Dated this 21st day of July, 2021.

                                         BY THE COURT:



                                         John M. Gerrard
                                         United States District Judge




                                   -2-
